1DETAILED ACTION
This Office Action is in response to Applicant’s application 17/351,430 filed on June 18, 2021 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 18, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on June 18, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claim 16 recites ‘an electrode device’ at claim 1 which may be a typographical error for ‘an electronic device’.  Claims 17-20 repeat this recitation.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 6-7 and 9-11 of U.S. Patent No. 11,050,041 (‘041). Although the claims at issue are not identical, they are not patentably distinct from each other as discussed below.
Table 1 – Comparison of Pending Claims to ‘041 Claims
Pending Claim
‘041 Claims
1. A display panel including a hole, a display region and a hole peripheral region between the hole and 

the display region, comprising: 

a base substrate including a first groove and a second groove both in the hole peripheral region, 

the second groove is between the hole and the first groove; 

a barrier layer on the base substrate; 

a transistor on the barrier layer; 

a first electrode coupled to the transistor; 

a light emitting layer on the first electrode; 

a second electrode on the light emitting layer; 

a first inorganic encapsulation layer on the second electrode; 

an organic encapsulation layer on the first inorganic encapsulation layer; 

a second inorganic encapsulation layer on the organic encapsulation layer; and 

a first organic layer on the second inorganic encapsulation layer;

wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer are in the second groove, 

wherein the first inorganic encapsulation layer is in the first groove, 

wherein the first organic layer is in the second groove.
1. A display panel including a hole, a display region and a hole peripheral region between the hole and 

the display region, comprising: 

a base substrate including a first groove and a second groove both in the hole peripheral region, 

the second groove is between the hole and the first groove; 

a barrier layer on the base substrate; 

a transistor on the barrier layer; 

a first electrode coupled to the transistor; 

a light emitting layer on the first electrode; 

a second electrode on the light emitting layer; 

a first inorganic encapsulation layer on the second electrode; 

an organic encapsulation layer on the first inorganic encapsulation layer; and 

a second inorganic encapsulation layer on the organic encapsulation layer, 




wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer are in the second groove, 

wherein the first inorganic encapsulation layer is in the first groove, 

wherein the second inorganic encapsulation layer is not in the first groove.


10. The display panel of claim 1, further comprising: a planarization layer on the second inorganic encapsulation layer to provide a flat surface.


11. The display panel of claim 10, wherein the second groove is filled with the planarization layer.
2. The display panel of claim 1, wherein the first groove is filled with the organic encapsulation layer.
3. The display panel of claim 1, wherein the first groove is filled with organic encapsulation layer.
6. The display panel of claim 1, further comprising: a dam between the first groove and the second groove, and the dam includes a first dam portion and a second dam portion sequentially stacked.
4. The display panel of claim 1, further comprising: a dam between the first groove and the second groove, and the dam includes a first dam portion and a second dam portion sequentially stacked.
7. The display panel of claim 6, further comprising,: an interlayer insulation layer between the transistor and the first electrode, the interlayer insulation layer covers the transistor; and a pixel definition layer between the first electrode and the first inorganic encapsulation layer, the pixel definition layer includes an opening exposing the first electrode.
6. The display panel of claim 4, further comprising: an interlayer insulation layer between the transistor and the first electrode, the interlayer insulation layer covers the transistor; and a pixel definition layer between the first electrode and the first inorganic encapsulation layer, the pixel definition layer includes an opening exposing the first electrode.
8. The display panel of claim 7, wherein the first dam portion has a same material as the interlayer insulation layer, and the second dam portion has a same material as the pixel definition layer.
7. The display panel of claim 6, wherein the first dam portion has a same material as the interlayer insulation layer, and the second dam portion has a same material as the pixel definition layer.
15. The display panel of claim 1 wherein: the first groove and the second groove have a closed loop shape enclosing the hole.
9. The display panel of claim 1, wherein: the first groove and the second groove have a closed loop shape enclosing the hole.


Regarding claim 1 and referring to Table 1, Examiner notes pending claim 1 does not recite a first organic layer on the second inorganic encapsulation layer and wherein the first organic layer is in the second groove.  Claim 10 of the ‘041 patent teaches a planarization layer is over the second inorganic encapsulation layer and claim 11 teaches the planarization layer is in the second groove.
Taken as a whole, the prior art is directed to sealing arrangements for displays utilizing modules and related holes and grooves.  An artisan would be familiar with the materials used for display manufacture and in particular the use of organic materials for use as a planarization layer.  Examiner further takes official notice that the use of an organic material as a planarization layer is well known in the art.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with a first organic layer on the second inorganic encapsulation layer and wherein the first organic layer is in the second groove because an artisan would recognize an organic layer as s species of planarization layer and because claim 11 of the describes this structure.
Regarding claim 2, claim 3 of the ‘041 patent teaches this is a useful modification of claim 1 of the ‘041 patent.
Regarding claim 6, claim 4 of the ‘041 patent teaches this is a useful modification of claim 1 of the ‘041 patent.
Regarding claim 7, claim 6 of the ‘041 patent teaches this is a useful modification of claim 1 of the ‘041 patent.
Regarding claim 8, claim 7 of the ‘041 patent teaches this is a useful modification of claim 1 of the ‘041 patent.
Regarding claim 15, claim 9 of the ‘041 patent teaches this is a useful modification of claim 1 of the ‘041 patent.
Allowable Subject Matter
Claim 3-5 and 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 16 the prior art fails to disclose An electrode (electronic) device including a hole, a display region and a hole peripheral region between the hole and the display region, comprising: a base substrate including a front surface and a rear surface opposing each other, and a first groove and a second groove both in the hole peripheral region; an electronic module disposed below the rear surface of the base substrate and overlapped with the hole; a plurality of pixels on the display region of the base substrate; a first inorganic encapsulation layer covering the pixels; an organic encapsulation layer on the first inorganic encapsulation layer; a second inorganic encapsulation layer on the organic encapsulation layer; and an first organic layer overlapping the hole peripheral region and on the second inorganic encapsulation layer; wherein the first inorganic encapsulation layer and the second inorganic encapsulation layer are in the second groove, wherein the first inorganic encapsulation layer is in the first groove, wherein the second groove is filled with the first organic layer.  
Claims 17-20 depend directly or indirectly on claim 16 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2983